

117 HR 458 IH: Jakelin Caal Death in Custody Reporting Act of 2021
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 458IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Castro of Texas (for himself, Mr. Espaillat, Ms. Roybal-Allard, Mr. Vargas, Ms. Escobar, Ms. Velázquez, Ms. Garcia of Texas, Mr. Cárdenas, and Mr. Gallego) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require investigations and reports regarding individuals who died in the custody of certain Federal authorities, and for other purposes.1.Short titleThis Act may be cited as the Jakelin Caal Death in Custody Reporting Act of 2021.2.Investigation and reporting of individuals who died in the custody of Federal immigration enforcement agencies(a)Investigation(1)In generalNot later than 30 days after the death of an alien in the custody of the Department of Homeland Security, the Secretary of Homeland Security shall conduct an investigation into such death, which shall include a root cause analysis that identifies any changes to policies, practices, training curricula, staffing, or potential system-wide errors that could reduce the probability of such an event in the future. Such root cause analysis shall include consultation with and input from appropriately qualified personnel, who, at a minimum, shall consist of a medical professional qualified in any field germane to such death, and shall be performed in accordance with professional medical standards for investigating sentinel events in medical care facilities, including the Sentinel Event Policy promulgated by The Joint Commission.(2)Public availabilityNot later than 30 days after the conclusion of the investigation required under paragraph (1), the Secretary of Homeland Security shall make publicly available on the website of the Department of Homeland Security a report describing the results of such investigation, including the root cause analysis described in such paragraph.(b)Reporting(1)In generalThe Chief of the U.S. Border Patrol and Director of U.S. Immigration and Customs Enforcement shall submit to the appropriate congressional committees and post on a publicly available website of the Department of Homeland Security not later than 24 hours after the death of any individual in the custody of the U.S. Border Patrol or U.S. Immigration and Customs Enforcement, as the case may be, in the temporary custody of other law enforcement agencies on behalf of such agencies, or after the use of force by an agent or officer of such agencies a report relating to each such death.(2)ElementsEach report under paragraph (1) shall include information that, at minimum, includes the following with respect to each death that is the subject of each such report:(A)The name, gender, race, ethnicity, and age of the deceased.(B)The date, time, and location of such death.(C)A description of the circumstances surrounding such death.(3)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives and the Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate.3.Investigation and reporting of individuals who died in the custody of the Office of Refugee Resettlement(a)Investigation(1)In generalNot later than 30 days after the death of an alien in the custody of the Department of Health and Human Services, the Secretary of Health and Human Services shall conduct an investigation into such death, which shall include a root cause analysis that identifies any changes to policies, practices, training curricula, staffing, or potential system-wide errors that could reduce the probability of such an event in the future. Such root cause analysis shall include consultation with and input from appropriately qualified personnel, who, at a minimum, shall consist of a medical professional qualified in any field germane to such death, and shall be performed in accordance with professional medical standards for investigating sentinel events in medical care facilities, including the Sentinel Event Policy promulgated by The Joint Commission.(2)Public availabilityNot later than 30 days after the conclusion of the investigation required under paragraph (1), the Secretary of Health and Human Services shall make publicly available on the website of the Department of Health and Human Services a report describing the results of such investigation, including the root cause analysis described in such paragraph.(b)Reporting(1)In generalThe Director of the Office of Refugee Resettlement of the Department of Health and Human Services shall submit to the appropriate congressional committees and post on a publicly available website of the Department not later than 24 hours after the death of any individual in the custody of such Office a report relating to each such death.(2)ElementsEach report under paragraph (1) shall include information that, at minimum, includes the following with respect to each death that is the subject of each such report:(A)The name, gender, race, ethnicity, and age of the deceased.(B)The date, time, and location of death.(C)A description of the circumstances surrounding the death.(3)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate.